—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered February 11, 1992, convicting defendant, after a jury trial, of robbery in the third degree and sentencing him as a second violent felony offender to a term of from 3 Vi to 7 years, unanimously affirmed.
The court’s Sandoval ruling was a proper exercise of its discretion. The court considered the specific details and circumstances of defendant’s prior crimes and balanced the probative value of this evidence on the issue of defendant’s credibility against the risk of undue prejudice (People v Williams, 56 NY2d 236, 238-239). The court reasonably precluded inquiry where the crimes were either remote or so minor as to not have great probative value and, likewise, precluded inquiry where it would cause undue prejudice.
The court properly granted the People’s request to preclude defense counsel from commenting on summation on the fact that the People had not produced all of the police officers or members of the crowd who had been at the scene of the robbery. The court correctly found that there had not been any showing that the additional witnesses were either available to the People (see, People v Brown, 34 NY2d 658, 660), or that their testimony would be material (People v Zillinger, 179 AD2d 382, lv denied 79 NY2d 955).
Read as a whole, the court’s reasonable doubt charge informed the jury of the correct rule to apply in arriving at its verdict (People v Canty, 60 NY2d 830). Concur—Carro, J. P., Wallach, Kupferman, Kassal and Rubin, JJ.